Title: If ignorance of the law is not an excuse to break the law, How can a court rule that questionable education is to blame for otherwise technical violations?
Question:
Answer #1: Not knowing the law is not an excuse. This is in the first line a principle of criminal law. In matters of constituational law, you have also something like "in dubio pro citizen". If there are circumstances for not counting your vote, they must be clearly specified.  Yes, a date was required, but it was not mentioned, that the missing date will automatically lead to an invalid vote. People voted, but maybe they would have been more attentive to the date, if they knew about such consequences. Now they know.Answer #2: What would the purpose be of not counting the votes? What compelling interest would be served?Answer #3: Maxim ignorantia juris non excusat manifest the ignorance of the law rule but at times is in conflict with a fundamental tenet of law -  that the morally innocent should not be penalized. 

Judicial discretion addresses this seeming conundrum at sentencing. It can be abused however, as in the case of the child rapist who was given 12 years(instead of 77) because the judge ruled at sentencing he was a "good Christian."

This had nothing to do with ignorance of the law but cautions as to how judicial discretion may outweigh societal needs.Answer #4: "Ignorance of the law is no excuse," when it comes to general criminal liability.  


But it's a perfectly cromulent defense in specific situations. The law must give clear notice of the conduct which is prohibited.   


For an classic example, consider this law from Florida:  


&gt;Rogues and vagabonds, or dissolute persons who go about begging, common gamblers, persons who use juggling or unlawful games or plays, common drunkards, common night walkers, thieves, pilferers or pickpockets, traders in stolen property, lewd, wanton and lascivious persons, keepers of gambling places, common railers and brawlers, persons wandering or strolling around from place to place without any lawful purpose or object, habitual loafers, disorderly persons, persons neglecting all lawful business and habitually spending their time by frequenting houses of ill fame, gaming houses, or places where alcoholic beverages are sold or served, persons able to work but habitually living upon the earnings of their wives or minor children shall be deemed vagrants and, upon conviction in the Municipal Court shall be punished as provided for Class D offenses.

A man named Henry Edward Heath was arrested for vagrancy under this law because police said he was a "common thief."Heath had been arrested when he drove up to his girlfriend's house, and saw police arresting another man. Heath started backing out of the driveway, and the officers signaled him to stop. They ordered him out of the car and searched the car.  No contraband or incriminating evidence was found, but Heath was still arrested, because officers said he had a reputation as a thief, and the vagrancy law prohibited "going about," as a "common ... \[thief\]."  


When the US Supreme Court ultimately decided the case, they said:  


&gt;This ordinance is void for vagueness, both in the sense that it "fails to give a person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the statute," . . . and because it encourages arbitrary and erratic arrests and convictions.  *.. .*  
&gt;  
&gt;Living under a rule of law entails various suppositions, one of which is that "\[all persons\] are entitled to be informed as to what the State commands or forbids."Answer #5: I'm not here to debate politics. 

I believe in jury nullification, and similar situations where the technically right choice is not the correct choice. Even though there may have been actual legislative missteps that should have been rectified before the election, these missteps had bipartisan support, and they were seemingly done with good intentions. Trying to bring them up after the fact is poor sportsmanship. 

These mistakes should still be remedied, but not by reversing elections. 

Courts appropriately dismissed cases, further upholding the intent rather than the letter of law.